[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 550 
All extraneous circumstances stated by the witnesses being rejected, the case proved is briefly this: Dunn, the plaintiff's assignor, took passage, with his trunk, at Dunkirk, for Buffalo, on the defendants' cars. Immediately on the arrival of the cars at the place of destination, he went from the depot without looking for his trunk, or saying anything about it to defendants' agents, and left it in their hands, as he himself testified, solely for his own accommodation. The agents of the company immediately proceeded to unload the baggage on the train, and without any unnecessary delay were ready to deliver it, and did deliver all that was called for at the platform by persons having checks. They carefully stored what remained, and during the night the depot and portions of the baggage were consumed by fire, without fault on the part of the defendants, and doubtless Dunn's trunk was among the baggage thus destroyed.
The irregularity of the trains and the consequent accumulation of baggage at the Buffalo station, the lateness of the hour and the state of the weather, the fact that Dunn's wife was under his charge, and that he saw no carriage at the door from which he made his exit, are circumstances of no moment, since it is not shown that they rendered it unsafe *Page 551 
or improper for him to receive his trunk on its arrival, and besides it distinctly appears that they did not influence his conduct. According to his own statement, he left his trunk at the depot over night because "it was on his route the next morning."
What his route on the next morning was, does not appear, and it is not important, for the fact is undisputed that he had reached the termination of his route on the road of the defendants, and their contract to transport him and his baggage was fully performed.
It is well settled in this State, that common carriers of passengers, with their ordinary baggage, for hire, are liable for losses occurring from any accident to the baggage while it is in their keeping as carriers, except those arising from the act of God or a public enemy. (Hollister v. Nowlen, 19 Wend., 234;Cole v. Goodwin, id., 251; Powell v. Myers, 26 id., 591.) This liability, once commenced, does not necessarily terminate with the transit, but prima facie continues until safe delivery of the baggage to its owner. (Id.) The case of Powell v.Myers, above cited, decided by the Court for the Correction of Errors, shows the extent to which these salutary rules have been enforced. There, a passenger on a steamboat on the Hudson river, from West Point to New York, left the boat on its arrival at New York, at about ten o'clock at night, its usual hour, leaving his trunk on board with the consent of the captain, and upon his assurance that it would be safe during the night. The next morning about eight o'clock the owner inquired for his trunk, and learned that it had been delivered to a negro on a forged order, the master of the boat pointing it out to him. The carrier was held liable.
But in that case Senator VERPLANCK remarked: "There may unquestionably be cases where, at some time after the arrival at the place of destination, the strict responsibility of the carrier, as such, for goods or baggage remaining in his possession undelivered, without fault or neglect of his own, should cease, and he would then continue to hold them, not as a carrier, insuring against all except public and inevitable *Page 552 
perils, but as a mere bailee in deposit, gratuitously or otherwise, according to circumstances. Such a termination of the carrier's responsibility and change of character of the deposit would be regulated by usage, the course of business, sometimes by legal principles applied to the special facts, the acts of parties and the common understanding of the transaction." The same learned jurist also suggested that the general rule governing such cases has not yet been distinctly and comprehensively laid down, either in the decisions or the text books, although the principle is to be found there.
The present case lacks the circumstances which controlled the decision in Powell v. Myers, to wit, the consent of the carrier that the trunk should remain in his possession, and his delivery of it on a forged order.
We are, therefore, to see whether there is any usage or legal rule applicable to the particular circumstances of this case, which terminated the strict responsibility of the defendants as carriers, according to the principle suggested in Powell v.Myers.
The usage relied upon by the defendants in respect to the delivery of baggage on the arrival of the cars was testified to by two persons only, and they were employés of the company. They did not state how long the usage had existed, or to what extent it was recognized by passengers; nor was any testimony given tending to show knowledge of it on the part of Dunn. It is true one of the witnesses stated that the usage was "uniform," and the other that it was "universal," but the fact that large amounts of baggage were lying in defendants' depot on the night in question, unclaimed by their owners, proved conclusively that the usage was neither universal nor uniform on the part of passengers. I think, therefore, it cannot be held that the responsibility of the carrier was at an end on the ground of usage or of a known course of business, as was the case in Garside v. The Proprietor ofthe Trent and Mersey Navigation Co. (4 Term, 581).
There are, however, certain legal principles applicable to the special facts of the case, which, it seems to me, obviously *Page 553 
determine it in favor of the defendants. It must be conceded that in a case like the one before us, the owner ought not to be permitted to prolong the strict and rigorous liability of the carrier by refusing or neglecting to receive his baggage for an unreasonable length of time after the transit is ended. The obligations of both parties are to some extent reciprocal. The carrier is bound to deliver safely to each passenger his baggage, at the place of its destination, in a reasonable time and manner; and when it is thus delivered or offered to be delivered, the passenger is bound to receive it and remove it in a reasonable time. If he refuses or neglects to do so, and the carrier thereafter retains it unclaimed by the owner, his liability is changed from that of an insurer to the responsibility of an ordinary bailee, liable only for losses occasioned by his own fault.
It is claimed, however, by the plaintiff, that the question of reasonable time is one of fact, and that the judgment of the justice is conclusive upon it. Ordinarily, it is a mixed question of fact and law. When the testimony is conflicting and the facts are unsettled, the jury are to decide, under the instructions of the court, as to the law. When there is no dispute as to the facts, the question is purely one of law, and the court should decide it. (11 Johns., 187; 3 Comst., 272; 3 Seld., 266; 27 Barb., 221; 2 Duer, 259; 1 Wend., 457.) In this case, as has been already said, it was proved without contradiction that the carrier transported the passenger and his trunk to the place of destination, and was ready to deliver it on its arrival, but the passenger, who accompanied it and therefore had notice of its arrival, neglected to receive it, and left it in the carrier's possession — not because it was unsafe or improper for him to take it, but because he preferred to leave it at the depot over night rather than carry it to his lodgings. His conduct was unreasonable, and the justice should have so held as matter of law upon the undisputed facts. By his neglect to remove the trunk, the subsequent liability of the defendants became that of an ordinary bailee, and they are not responsible for its loss, occasioned by an *Page 554 
accidental fire, which did not occur from any negligence or fault on their part.
The rules above stated in respect to the obligations of passengers are laid down strictly in view of the special facts of this case. They are not intended to apply to the case of merchandise transported as freight, unaccompanied by its owner, nor to the case of the baggage of a passenger, who, with the knowledge and consent of the agents of the railroad company, stops at an intermediate station on the route, over which he has contracted to be carried, intending to pursue his journey on a subsequent train, and leaving his baggage in the keeping of the carrier in the meantime.
The judgment of the Superior Court should be affirmed.
Judgment affirmed. *Page 555